Citation Nr: 0400654	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-03 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lumbosacral strain with 
disk disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The Board notes that in his September 2002 notice of 
disagreement, the veteran elected to participate in the 
Decision Review Officer (DRO) review process and requested a 
personal hearing.  In January 2003, the veteran was notified 
of his hearing date of February 5, 2003 before the DRO.  On 
January 9, 2003, the veteran, via telephone, stated that he 
no longer wanted a personal hearing.  Accordingly, his 
request for a hearing is considered withdrawn.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  

The relevant evidence before the Board includes the veteran's 
service medical records, a February 2002 VA spine examination 
with X-rays, and treatment records dated from April 1981 to 
August 2001 from R. Erickson, M.D., a private physician.  

The veteran's service medical records reflect that in 
December 1968 he complained of a backache of three days' 
duration.  Physical examination revealed "muscle guarding 
only"; neurological findings were intact.  The diagnosis was 
a strain.  Two days later, the veteran returned for follow-up 
and was noted to be improving.  The veteran's spine was 
evaluated as normal at service discharge.

Post-service private medical records indicate that the 
veteran has been receiving treatment for back pain since 
1981.  A September 1981 diagnosis was "lumbar syndrome with 
[herniated nucleus pulposus]".  In January 1989 the 
assessment was lumbar radiculitis.  In October 1994 and 
December 1994, the assessment was lumbar strain.  

The February 2002 VA examiner does not appear to have 
reviewed the veteran's claims file.  The diagnosis was 
lumbosacral strain with disk disease, without opinion as to 
onset or etiology.  

In sum, the evidence of record demonstrates in-service back 
problems, a documented continuity of symptomatology since at 
least 1981, and current medical evidence of lumbosacral 
strain with disk disease.  There is, however, no medical 
opinion in the record that addresses the potential 
relationship between the veteran's current back disability 
and an event or disease in service.  Thus, a medical nexus 
opinion is needed in this case.

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA and its 
implementing regulations is completed 
with respect to the issue on appeal.  The 
RO should include a request to the 
veteran to submit additional records or 
to provide VA with the identifying 
information and any necessary release 
such that any additionally relevant 
medical evidence may be obtained for 
consideration in connection with his 
appeal.

2.  Forward the claims file to the VA 
physician who examined the veteran's 
spine in February 2002, and request that 
the examiner review the claims file and 
then provide an addendum to the 2002 
report that includes an opinion as to 
whether it is "likely", "unlikely", or 
"at least as likely as not" that 
currently diagnosed lumbosacral strain 
and/or disk disease is related to back 
complaints and/or the diagnosis of a back 
strain noted in service medical records.  
If the February 2002 VA physician is not 
available, the claims file should be 
forwarded to an alternate VA physician 
who should render the requested opinion.  
If, in order to render this opinion, the 
physician needs to examine the veteran, 
the veteran should be afforded another VA 
examination.  If the examiner is unable 
to render the requested opinion without 
resorting to speculation, he or she 
should so state.  A complete rationale 
for any opinion expressed must be 
provided.  

3.  After completing the above actions, 
the claim should be readjudicated.  If the 
claim remains denied the RO should issue 
the veteran and his representative a 
supplemental statement of the case and 
afford them an appropriate period of time 
in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


